Citation Nr: 0800681	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from January 1973 to October 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2006, the veteran was scheduled for a personal 
hearing before a Veterans Law Judge at the RO. VA records 
indicate that the personal hearing was cancelled by the 
veteran.     

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in April 2002 determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, claimed as bipolar disorder; the April 2002 rating 
denial is the last final disallowance of the claim.  

2.  Evidence received since the April 2002 rating decision is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the April 2002 rating decision, which 
denied service connection for an acquired psychiatric 
disorder, is new and material, and the claim is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In an October 1990 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder. The Board determined that a chronic psychiatric 
disorder was not shown in service, and was first shown four 
years after service. The veteran's service and post-service 
medical records were available for review at the time.  

In April 2002 service connection for a psychiatric disorder, 
claimed as a bipolar disorder was denied by the RO. The 
record included post-service private and VA medical records 
through October 2001 that show treatment for unrelated 
physical problems, and psychiatric treatment for 
schizophrenia and bipolar disorder. It was determined that 
the additional evidence received was cumulative and redundant 
and did not constitute new and material evidence to reopen 
the veteran's claim. A timely notice of disagreement or 
substantive appeal was not received.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007). The 
April 2002 rating denial became final in the absence of a 
timely substantive appeal.

The veteran attempted to reopen his claim in August 2004. 
Among the evidence received since the last final denial of 
the claim is an August 2004 statement from the veteran. In 
the statement, the veteran relates stresses of particular 
duty assignments that he had while in service, he notes that 
depression was reported at service discharge, and reports 
receiving treatment after service from a private psychiatrist 
who is now employed by VA. The assertions are relevant to his 
claim, particularly those regarding his service duties, and 
are not the same as those previously made to VA. As a result, 
it must be stated that this additional evidence is neither 
cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim 
of service connection for an acquired psychiatric disorder.  
38 C.F.R. § 3.156(a).  The Board determines that the claim of 
service connection for an acquired psychiatric disorder is 
reopened.  

In this case, the Board has reopened the claim of service 
connection for an acquired psychiatric disorder, and is 
remanding the claim as will be discussed subsequently. The 
Board has not taken any adverse action on the claim, and any 
deficiencies regarding duties to notify and to assist the 
veteran that may exist in this case are not prejudicial to 
the veteran at this time.

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to this extent the appeal is granted.  


REMAND

The claim of service connection for an acquired psychiatric 
disorder has been reopened. In light of the evidence 
presented, additional clinical information is necessary. VA 
has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  

In addition, the record shows that the veteran received 
private medical treatment in the distant past from a 
physician now employed by VA, a Dr. K.  Dr. K is referred to 
on many occasions in record.  Dr. K. should be contacted and 
queried as to his recollection, if any, of the veteran's 
treatment beginning in 1977, and whether any of the veteran's 
medical records from 1977 on exist.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact Dr. K., employed 
by VA most recently at the Jackson, VA 
Medical Center, who previously treated the 
veteran beginning in 1977 while in private 
practice, and ask Dr. K. his best 
recollection, if any, of what psychiatric 
disability the veteran was treated for 
beginning in 1977, and if any records of 
the veteran's treatment from 1977 on 
exist. Any statement and records 
identified by Dr. K. should be procured 
and associated with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously examined him, to 
determine if it is as least as likely as 
not" (meaning likelihood of at least 50%), 
that any psychiatric disorder is 
etiologically related to the veteran's 
period of service. The veteran's claims 
folder must be made available to the 
examiner for review in connection with the 
examination. The complete rationale for 
all opinions expressed by the examiner 
should be provided. 

3. Thereafter, if necessary, the claim is 
to be returned to the Board, following 
applicable appellate procedure. The 
veteran need take no action until he is so 
informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


